DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoemann et al (USPN 7670524).  Schoemann et al teach the claimed article as evidenced at col 1:35-37; col 1:40-50; col 3:3-col 4:38; col 5:1-15; patent claims 1 and 9; and figs 1-3.
 	Regarding claim 1: 	A two layer plastic device with textures or drawings thereon (figs 1-3 of Schoemann et al) comprising: an inner bottom layer (first molded part 28); an outer surface of the inner bottom layer 5having protruded textures or drawings (figs 1-3); the textures or drawings being formed with an enclosing space (isolated area 56); that is: a part or whole of the textures or drawings is formed with an enclosing space (isolated area 56); a through hole (one or more channels 44) is formed between a wall of the enclosing space and an outer space; and a masking layer (second molded part 54) covering outer sides of the inner bottom layer (figs 1-3); an 10outer surface of the masking layer exposing the textures and drawings original on the inner bottom layer 
 	Regarding claim 2:	The two layer plastic device with textures or drawings thereon as claimed in claim 1, wherein a color of the masking layer is different from that of the inner bottom layer so that the textures or drawings on the outer 15surface of the inner bottom layer clearly exposes on the surface of the masking layer (col 1:25-29 of Schoemann et al).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoemann et al (USPN 7670524) in view of Kline et al (USPN 5993019).
 	Regarding claim 3: 	A two layer plastic device with textures or drawings thereon (figs 1-3 of Schoemann et al) comprising: an inner bottom layer (first molded part 28); an outer surface of the inner bottom layer 20having protruded textures or drawings (figs 1-3); the textures or drawings being formed with an enclosing space (isolated area 56), that is: a part or whole of the textures or drawings being formed with an enclosing space 
 	Schoemann et al do teach forming writings or logos by two shot molding, but do not explicitly teach the inner bottom layer has a trapezoidal shape; and an upper side thereof has a 25pushing sheet and four lateral sides which are formed as an enclosed keypad with a lower opening.  Kline et al teach two-shot molded keypad having a trapezoidal shape with an upper side and four lateral sides that form a lower opening (figs 5-9), wherein the inner bottom layer/light transmissive member has ridges and islands that form textures or designs, and masking layer/opaque material that abuts the ridges and fills the islands (figs 5-9).  Since Schoemann et al and Kline et al are analogous with respect to two-shot writings or logos, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the writing or logo of Schoemann et al with the trapezoidal keypad-shape taught by Kline et al in order to form desired diverse products.
	Regarding claim 4:	The two layer plastic device with textures or drawings thereon as claimed in claim 1, wherein a color of the masking layer is different from that .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following USPNs teach keypads having two layers: 7135650,7781690,20090038926,7700889,5172990,5865302,5095409,20150062098,6967056,6713698, and 8984737.  JP201354597 teaches a two-shot keypad.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204.  The examiner can normally be reached on M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744